Citation Nr: 1548289	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to service connected coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

Competent evidence indicates that the Veteran's ED is at least as likely as not caused by medication prescribed for his CAD.


CONCLUSION OF LAW

The criteria for service connection for ED secondary to service-connected CAD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted for disability that is proximately due to or       the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the Veteran has a current diagnosis of ED.  The Veteran contends that medications prescribed to treat his service-connected CAD caused his ED.  After reviewing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted.

In December 2001, the Veteran underwent a balloon angioplasty with stent following a heart attack.  The diagnosis was multi-vessel CAD with severe stenosis in the right coronary artery.  The Veteran was subsequently prescribed medications including metoprolol, atenolol, simvastatin, and lovastatin for his heart condition.  

A July 2012 private treatment note indicated that the Veteran was continuing to take metoprolol and simvastatin in addition to atorvastatin and lisinopril. 

In July 2013, the Veteran was afforded a VA QTC (contract) examination in connection with his claim.  The examiner noted that the Veteran was taking metoprolol among other medications for heart disease.  The examiner opined      that the Veteran's ED could not have been caused by his CAD because there is no medical relationship between coronary artery conditions and erectile function.  The examiner also opined that the Veteran's ED was likely caused by hypertension, but did not provide a rationale for that conclusion.  The examiner did not address whether any of the Veteran's heart medications could have caused his ED.

In December 2013, the Veteran's private physician, Dr. Fabert, addressed whether the Veteran's heart medications could have caused his ED.  Noting entries from Micromedex, a pharmacology database, Dr. Fabert opined that either atorvastatin  or metoprolol could cause ED.  The database entries indicate that atenolol and metoprolol adversely but infrequently affect erectile function and that atorvastatin is significantly associated with the occurrence of ED.  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  While the opinion of the VA examiner is against the claim, that opinion did not address the issue of whether the medications prescribed for CAD could have caused ED.  Therefore, the Board finds it to have less probative value.  In contrast, Dr. Fabert addressed that issue, and his opinion that the Veteran's heart medication, including atorvastatin and metoprolol, could cause ED is supported by pharmacological data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary. 

Therefore, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's ED was caused by the medication prescribed for his service-connected CAD.  Accordingly, the benefit of the doubt rule will be applied, and service connection for erectile dysfunction as secondary to coronary artery disease is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


ORDER

Service connection for erectile dysfunction as secondary to service connected coronary artery disease is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


